Title: 25th.
From: Adams, John Quincy
To: 


       Paris. At the Opera. Panurge dans l’lsle des Lanternes; a new Opera. 12th time. Words, which are very indifferent M: Morel: music, which is exquisite M: Gretri. I dont know how it happens, but the more this gentleman composes, the better his music is, I think. The dancing was also admirable, Gardel, and Vestris, perhaps the two best dancers in the world, performed together; and strove to surpass one another. Mesdemoiselles Saunier, Langlois and Zacharie, were much applauded. Such magnificent Scenery, such rich dresses, such delicious music, vocal and instrumental, and such inimitable dancing, combined together, appear rather an effect of enchantment than of art: I never yet saw an Opera, with so much Pleasure. The words are very bad.
      